Exhibit 10.2

Stock Option Award Agreement

2009 Award

Throughout this Award Agreement we sometimes refer to Sprint Nextel Corporation
and its subsidiaries as “we” or “us.”

1. Award of Option Right

On [                ], 2009 (the “Date of Grant”), the Compensation Committee of
the Board of Directors of Sprint Nextel (the “Compensation Committee”) granted
you an Option Right to purchase from us [<<             >> shares]1 [the number
shares shown above]2 of Series 1 common stock, par value $2.00 per share of
Sprint Nextel (the “Common Stock”) at an Option Price of $<<    .    >> per
share. The Option Right is governed by the terms of the Sprint Nextel
Corporation 2007 Omnibus Incentive Plan (the “Plan”) and is subject to the terms
and conditions described in this Award Agreement. The Option Right is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986 (the “Code”).

2. When the Option Right Becomes Exercisable

Your Option Right becomes exercisable (or “vested”) at a rate of  1/4th of the
total number of shares subject to purchase on each of [                ],
2010, [                ], 2011, [                ], 2012 and [                ],
2013, conditioned upon you continuously serving as our employee through each
applicable vesting date. The portion of your Option Right that has not vested as
of your Termination Date will be forfeited as of such date, except to the extent
vesting accelerates as described in paragraph 3 below.

3. Acceleration of Vesting

The unvested portion of your Option Right may become vested before the time at
which it would normally become vested by the passage of time — that is, the
vesting may accelerate. Accelerated vesting can apply in the four circumstances
described below.

 

Event

  

Condition for acceleration

  

Effective date of acceleration

Death    If you die    Death Disability    If you have a termination of
employment under circumstances that would make you eligible for benefits under
our long-term disability plan    Your Termination Date Normal Retirement   

If your Termination Date is on or after

 

•   The first anniversary of the Date of Grant, and

 

•   Your 65th birthday.

   Your Termination Date Involuntary Termination without Cause or Resignation
with Good Reason    If you have an Involuntary Termination without Cause, or you
resign with Good Reason, subject to your execution of a release as described
under Section 9(b) of your employment agreement.    Your Termination Date,
without regard to clause (b)

 

1

For paper award agreements.

2

For on-line grant acceptance.



--------------------------------------------------------------------------------

Stock Option Award Agreement

 

CIC Severance Plan means the Sprint Nextel Corporation Change in Control Plan,
as it may be amended from time to time, or any successor plan.

CIC Severance Protection Period the time period commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of
(i) the 18-month anniversary of such date and (ii) the Participant’s death.

Sprint Nextel Separation Plan means the Sprint Nextel Separation Plan as it may
be amended from time to time or any successor plan.

Termination Date means (a) the last day of your relationship with us as a
common-law employee, or (b) if, after your involuntary termination you receive
severance from us paid according to our payroll cycle (i.e., not in a lump sum),
Termination Date means the last day of your severance pay period.

4. Exercise of Option Right

To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. To exercise you
must:

 

  •  

deliver a written election under procedures we establish (including by approved
electronic medium) and

 

  •  

pay the Option Price.

You may pay the Option Price by

 

  •  

check or by wire transfer of immediately available funds,

 

  •  

actual or constructive transfer of shares of Common Stock you have owned for at
least six months having a market value on the Exercise Date equal to the total
Option Price, or

 

  •  

any combination of cash, shares of Common Stock and other consideration as the
Compensation Committee may permit.

If you pay the Option Price by delivery of funds or shares of Common Stock, the
value per share for purposes of determining your taxable income from such an
exercise will be the Market Value Per Share of the Common Stock on the
immediately preceding day before the exercise except that we will use the
average of the high and low prices on that date in lieu of the closing price.

To the extent permitted by law, you may pay the Option Price from the proceeds
of a sale through a broker we designate. The Market Value Per Share for purposes
of determining your taxable income from such an exercise will be the actual
price at which the broker sold the shares.

 

Page 2 of 5



--------------------------------------------------------------------------------

Stock Option Award Agreement

 

5. Expiration of Option Right

Unless terminated earlier in accordance with the terms of this Award Agreement
or the Plan, the Option Right granted herein will expire at 4:00 P.M., U.S.
Eastern Time, on the tenth anniversary of the Grant Date (the “Expiration
Date”). If the tenth anniversary of the Grant Date, however, is a Saturday,
Sunday or any other day on which the market on which our Common Stock trades is
closed (a “Non-Business Day”), then the Expiration Date will occur at 4:00 P.M.,
U.S. Eastern Time, on the first business day before the tenth anniversary of the
Grant Date.

6. Effect of your Termination of Employment

The length of time you have to exercise your vested Option Right after your
termination of employment with us depends on the reason for your termination.
The table below describes the post-termination exercise period for the various
termination reasons. The Option Right will expire as of the end of the
applicable period. In no event, however, may you exercise your Option Right
after the Expiration Date.

 

Termination Event

  

Time to Exercise Vested Options

Resignation    May exercise up through the 90th day after your Termination Date
Death *    May exercise up through the 12th month after your Termination Date
Disability *    May exercise up through 60 months after your termination of
employment under circumstances that would make you eligible for benefits under
the company’s long-term disability plan Early Retirement (i.e., on your
Termination Date you would be eligible to commence early or special early
retirement benefits under the Sprint Retirement Pension Plan whether or not you
are a participant in that plan)    May exercise up through 60 months after your
Termination Date Normal Retirement (i.e., your Termination Date is on or after
your 65th birthday) *    May exercise up through 60 months after your
Termination Date If you have an Involuntary Termination without Cause, or you
resign with Good Reason, subject to your execution of a release as described
under Section 9(b) of your employment agreement    May exercise up through the
12th month after Your Termination Date, without regard to clause (b) For Cause
   Forfeited as of Termination Date

 

* See paragraph 3 for rules regarding acceleration of vesting.

 

Page 3 of 5



--------------------------------------------------------------------------------

Stock Option Award Agreement

 

If the last day to exercise under the schedule described in the table above is a
Non-Business Day, then you must exercise no later than the previous business
day.

You are solely responsible for managing the exercise of your Option Award in
order to avoid inadvertent expiration.

7. Transfer of your Option Right and Designation of Beneficiaries

Your Option Right represents a contract between Sprint Nextel and you, and your
rights under the contract are not assignable to any other party during your
lifetime. Upon your death, your Option Right may be exercised in accordance with
the terms of the Award by any beneficiary you name in a beneficiary designation
or, if you make no designation, by your estate.

8. Plan Terms

All capitalized terms used in this Award Agreement that are not defined in this
Award Agreement have the same meaning as those terms have in the Plan. The terms
of the Plan are hereby incorporated by this reference. The Plan is available on
line at http://                    .

9. Adjustment

In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.

 

10. Amendment; Discretionary Nature of Plan

This Award Agreement is subject to the terms of the Plan, as may be amended from
time to time, except that the Award which is the subject of this Award Agreement
may not be materially impaired by any amendment or termination of the Plan
approved after the Date of Grant without your written consent. You acknowledge
and agree that the Plan is discretionary in nature and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of the Option Award under the Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of Option Awards, other
types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of shares
underlying the Option Award granted, and vesting provisions.

 

Page 4 of 5



--------------------------------------------------------------------------------

Stock Option Award Agreement

 

11. Data Privacy

By entering into this agreement, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Option Right and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize us to store and transmit such
information in electronic form.

12. Governing Law

This Award Agreement will be governed by the laws of the State of Kansas. No
shares of Common Stock will be delivered upon the exercise of the Option Right
unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.

13. Severability

The various provisions of this Award Agreement are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.

14. Entire Agreement

You hereby acknowledge that you have read the 2007 Omnibus Incentive Plan
Information Statement dated March 2009 (the “Information Statement”) available
on line at http://                    . To the extent not inconsistent with the
provisions of this Award Agreement, the terms of the Information Statement and
the Plan are hereby incorporated by reference. This Award Agreement, along with
the Information Statement and the Plan, contain the entire understanding of the
parties.

 

Sprint Nextel Corporation By:    

 

[<<Employee>>]3

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933

 

3

Signature line not to be included for on-line grant acceptance.

 

Page 5 of 5